469 So. 2d 786 (1984)
ARNOLD LUMBER COMPANY, Appellant,
v.
Verner E. HARRIS, Appellee.
No. BA-98.
District Court of Appeal of Florida, First District.
December 17, 1984.
Thomas J. Maida, of Karl, McConnaughhay, Roland & Maida, P.A., Tallahassee, for appellant.
James F. McKenzie, Pensacola, for appellee.

ON RENEWED MOTION TO REMAND FOR HEARING DE NOVO
PER CURIAM.
Appellant filed a notice of appeal from a final order of the deputy commissioner. Appellant then informed this court, by way of a motion to remand for hearing de novo, that he had been advised by the deputy that the tapes of the hearing had been lost. This motion was denied and the parties were directed to attempt to produce a *787 statement of the evidence pursuant to Rule 9.200(b)(3), Fla.R.App.P.
The parties report they have been unable to reconstruct the record. Therefore, the final order of the deputy is vacated and the cause is remanded for a hearing de novo. See Moser v. Department of Labor and Employment Security, 450 So. 2d 582 (Fla. 1st DCA 1984); Vernell v. Edge, Inc., 389 So. 2d 327 (Fla. 5th DCA 1980); Parrish v. Parrish, 389 So. 2d 8 (Fla. 3rd DCA 1980).
WENTWORTH, NIMMONS and ZEHMER, JJ., concur.